Citation Nr: 1541184	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bad eyesight. 

4.  Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to November 1982.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California and November 2009 and March 2010 rating decisions of the VA RO in Waco, Texas.  Jurisdiction over all claims now lies with the Waco, Texas RO.

The Board notes that the Veteran's previously filed a claim for service connection of "bad eyesight" that was last denied by the Los Angeles, CA RO in April 2007.  Because the Veteran is now filing for service connection of myopia and that condition was addressed in that rating decision, i.e. "defective distant vision" or nearsightedness, new and material evidence is necessary to reopen the claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Myopia is "nearsightedness."  Parker v. Derwinski, 1 Vet. App. 522, 523 (1991); Norris v. West, 11 Vet. App. 219, 220 (1998).

In January 2014 the Veteran was afforded a videoconference hearing before the Board.  A transcript of the testimony offered at this hearing has been associated with the record.

In April 2014, this matter was last before the Board at which time it was remanded.  Also at that time, the Board remanded claims of entitlement to service connection for bilateral varicose veins of the lower extremities and a low back disability.  Following that remand, and the additional development directed therein, these claims were granted by the Agency of Original Jurisdiction (AOJ) in a February 2015 rating decision.  Thus, these service connection claims were resolved.  

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of AOJ.


FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claim for service connection of bad eyesight, i.e. myopia, and the Veteran did not appeal this decision.

2.  Evidence received since the final April 2007 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection of a myopia and does not raise a reasonable possibility of substantiating the claim.

3.  Throughout the applicable period, the Veteran has had hearing loss in the right ear with a Numeric Designation of III and hearing loss in the left ear with a Numeric Designation of II, at worst.


CONCLUSIONS OF LAW

1.  The RO's April 2007 denial of the claim for service connection of myopia is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received since the April 2007 denial, and the claim of entitlement to service connection for myopia is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85 Diagnostic Code 6100, Tables VI, VIa, VII, 4.86 (2015). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2009 and January 2010.  The August 2009 letter also provided general notice regarding the evidence and information necessary to reopen the previously denied claim (i.e., describes what is meant by new and material evidence).  See VAOPGCPREC 6-2014 (Nov. 21, 2014).  Accordingly, VA has complied with the duty to notify requirements.  

VA has obtained the Veteran's service and VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the severity of his bilateral hearing loss, and afforded the Veteran the opportunity to give testimony before the Board.  VA need not obtain a medical opinion in connection with the claim to reopen as that duty only applies if new and material evidence has been presented or secured.  Such evidence has not been presented in this case.  38 C.F.R. § 3.159(c)(4)(iii).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the examination reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence, Myopia

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veteran's claim for service connection for "bad eyesight" of both eyes was previously considered and denied by the AOJ in an April 2007 rating decision on the grounds that the evidence showed that the Veteran's visual defect was a congenital or developmental defect. The Veteran was notified of that decision and of his appellate rights, but did not perfect an appeal of that decision nor was new and material evidence received within one year of the decision.  Accordingly, that decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the April 2007 rating decision, the evidence of record consisted of the Veteran's service treatment records, personnel records, VA records and private medical records.  The service-treatment records reflected that he had a visual defect and had a prescription for distance.  No eye disabilities other than myopic astigmatism were diagnosed.  See September 1971 and December 1972 service treatment records. 

Private medical records of Dr. Buser dating from 2009 show that the Veteran was diagnosed as having bilateral cataracts, acute conjunctivitis and choroidal nevus.  However, a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury.  Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008).  These disorders were not diagnosed at the time of the prior denial and are separate and distinct from the refractive error which was considered at the time of the prior final decision.  The Veteran asserts that his bad eyesight, diagnosed as refractive error, developed in service and therefore should be service-connected.  Accordingly, new and material evidence is required to reopen the claim. 

Since the April 2007 rating decision, new, but not material, evidence has been received.  The Veteran has submitted private optometry records that reflect continued assessment of refractive error.  He has also submitted lay assertions to the effect that the claim should be granted because no one in his family has myopia and therefore the condition must have been incurred in service.  The Board acknowledges the Veteran's argument, but in the absence of any evidence that shows any superimposed disease or injury, the claim cannot be reopened.  Refractive error of the eye, including myopia, presbyopia and astigmatism, as such is not a disease or injury subject to VA compensation.  38 C.F.R. § 3.303(c); VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Such defects can be subject to superimposed disease or injury, and, if the superimposed disease or injury occurs during service, service connection may be warranted.  See VAOPGCPREC 82-90 (July 18, 1990).  

In November 2009, the Veteran submitted an excerpt from a book which indicates that there tend to be more cases of myopia and loss of distant visual acuity among submariners because they are in confined quarters for long periods and never have to focus on faraway objects.  The excerpt was reviewed but does not show that the Veteran had a superimposed injury or disease in service which resulted in additional disability.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  

As new and material evidence has not been received, the application to reopen is denied.  




Evaluation, Bilateral Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Evaluations of hearing impairment range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  Tables VI (or VIa) and VII are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher Roman numeral.  Each ear is to be separately evaluated. 38 C.F.R. § 4.86(b).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran filed his claim for increase in December 2009.  In February 2010 he was afforded a VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
45
70
LEFT
30
35
35
35
40

Pure tone averages were 45 for the right ear and 36.25 for the left ear.  Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 88 percent in the left ear.  Although the examiner noted that the claims folder was not available for review, such does not render the examination inadequate as the examiner provided sufficient information for the Board to render an informed determination.

In April 2011 he was again afforded a VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
50
70
LEFT
30
35
40
40
55

Pure tone averages were 48.75 for the right ear and 42.5 for the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  

In accordance with the Board's remand directives, in July 2014 he was again afforded a VA audiologic examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
55
70
LEFT
30
30
35
50
60

Pure tone averages were 49 for the right ear and 44 for the left ear.  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 86 percent in the left ear.  In terms of functional impact, the Veteran related difficulty hearing in noisy places.  See Martinak v. Nicholson, 21 Vet. App. 447, 454-55 (2007).

A compensable evaluation for the Veteran's bilateral hearing loss is not warranted under the circumstances.  The February 2010 VA audiometrics yield Numeric Designations for the Veteran's right and left ear hearing loss of II and II, respectively.  The April 2011 VA audiometrics result in Numeric Designations for the right and left ear of II and I, respectively.  The July 2014 VA audiometrics result in Numeric Designations for the right and left ear of III and II, respectively.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a non-compensable evaluation.  This has been true throughout the course of this appeal.  Accordingly, a compensable evaluation is not warranted for any period of time that is covered by this claim.  Hart, supra. 

The results of the audiologic evaluations do not require consideration under the regulation pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  None of the above-outlined audiometrics show puretone thresholds in the four specified frequencies at 55 dB or more and no puretone thresholds measure 70 dB or more at 2000 Hz.

The Board has also considered referral for extraschedular consideration.  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran reported during the 2014 VA examination that he "[c]an't hear in noisy places."  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected condition is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria particularly contemplate his specific symptoms of having difficulty hearing and understanding conversations, and therefore address the severity of the condition.

Moreover, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is separately service-connected for degenerative arthritis of the spine, tinnitus and varicose veins of the lower extremities.  The Veteran has not raised any assertions, nor is there any evidence that suggests that he has symptoms outside of the rating criteria which specifically provide for the evaluation of these disabilities based upon their symptoms, severity and economic impairment.  Accordingly, referral for extraschedular consideration is not warranted.

In short, there is nothing in the record to indicate that the service-connected disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for bad eyesight, and the application to reopen the claim is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

Unfortunately, a remand is required to address the claims for service connection of disability of the knees.  When these claims were last before the Board, they were remanded to obtain a VA examination after the AOJ obtained any private medical records identified by the Veteran.  The Veteran identified private medical records, and such records were obtained; however, they were associated with the claims file following VA examination in June 2014.  Id.; see also Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the examination report must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner that provided the June 2014 opinion (if available) to obtain an addendum opinion, as the examination was conducted before additional pertinent medical records were obtained.  If that examiner is unavailable to complete the requested addendum, the claims file should be referred to an appropriate medical professional for a new opinion based on a full review of the claims file.

The examiner should review the electronic claims folder and indicate in the opinion report that the electronic claims folder was reviewed.  Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed disability of the left and right knees began in or is related to service.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any and all opinions must be accompanied by a discussion of the underlying reasons.

2.  Thereafter, readjudicate the issues on appeal. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


